PER CURIAM.
Bret S. Beiler timely appeals the order ruling on his motion to correct illegal sentence. The circuit court correctly noted that Beiler’s sentences on counts two and three of circuit court case number 91-0531 were illegal under Felty v. State, 630 So.2d 1092 (Fla.1994). However, the circuit court’s order failed to adequately correct the sentences. In accordance with Felty, as to the counts referenced above, we affirm the prison sentences and strike the periods of community control. We affirm the consecutive term of probation contained in the sentence for count two. On all other matters raised by Beiler, we affirm.
Affirmed in part, community control stricken.
THREADGILL, A.C.J., and BLUE and WHATLEY, JJ., concur.